COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-153-CV
 
 
SFTF HOLDINGS, LLC                                                                       APPELLANT
 
                                                             V.
 
PRIMELENDING, A PLAINSCAPITAL                                                 APPELLEES
COMPANY,
MORTGAGE ELECTRONIC
REGISTRATION
SYSTEMS, INC.,
AS
NOMINEE FOR LENDER AND 
LENDERS
SUCCESSORS AND 
ASSIGNS,
AND ONEWEST BANK, 
FSB,
AS DULY AUTHORIZED 
MORTGAGE
SERVICER FOR WELLS 
FARGO
BANK, NA AS TRUSTEE 
OF
THE LEHMAN MORTGAGE 
TRUST
2007-1 TRUST FUND
 
                                                       ------------
 
               FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
 




Appellant
SFTF Holdings, LLC attempts to appeal from the trial court=s AOrder
Granting Summary Judgment@ signed May 14, 2010, in
favor of Mortgage Electronic Registration Systems, Inc. and Onewest Bank, FSB.
On
May 17, 2010, this court sent a letter to SFTF Holdings stating that we were
concerned that we might not have jurisdiction because the order did not appear
to dispose of all parties in the case. 
We stated that unless SFTF Holdings or any party desiring to continue
the appeal filed a response showing grounds for continuing the appeal, this
appeal would be dismissed for want of jurisdiction.  No response was filed.
Because
there is no final judgment or appealable order, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 42.3(a), 43.2(f).
 
 
PER
CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
DELIVERED:  July 1, 2010




[1]See Tex. R. App. P. 47.4.